 In the Matter of KIRK-RICH DIAL CORPORATIONandLos ANGELESCHAPTER,CALIFORNIAWATCHMAKERS UNION,. AFFILIATED WITH.AMALGAMATED WATCH WORKERS UNION, INDEPENDENTCase No. 21-R-2501.--Decided November 11, 1944Mr. C. A. Collings,of Los Angeles, Calif., for the Company.Mr. George F. Allen,of San Francisco, Calif., andMrs. Annetia B.Watson,of Huntington Park, Calif., for the Independent.Messrs. David E. MooreandJohn F. Casey,of Los Angeles, Calif.,.for the A. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon petition duly filed by Los Angeles Chapter, California Watch-makers Union, affiliated with Amalgamated Watch Workers Union,Independent, herein called the Independent, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Kirk-Rich Dial Corporation, Los Angeles, California, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Charles M. Ryan,Trial Examiner.Said hearing was held at Los Angeles, California,on October 20, 1944.At the commencement of the hearing the TrialExaminer granted a motion of Amalgamated Watchmakers Union,Local 115, International Jewelry Workers Union, A. F. of L., hereincalled the A. F. of L., to intervene.The Company, the Independent,and the A. F. of L. appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulingsmade at the hearing are' free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.59 N. L.It.B., No. 41.199 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKirk-Rich Dial Corporation is a California corporation with itsprincipal offices at Los Angeles, California.We are here concernedwith its plants at Los Angeles, California, where it is engaged inthe manufacture, refinishing, and renewing of watch dials.Duringthe first 9 months of 1944, the Company used raw materials at its LosAngeles plants valued at about $1,750, about 20 percent of which wasshipped to it from points outside the State of California:Duringthe same period, the Company produced products at its Los Angelesplants valued at about $46,200, about 12 percent of which was shippedto points outside the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLos Angeles Chapter, CaliforniaWatchmakers Union, affiliatedwith Amalgamated Watch Workers Union, Independent, is a labororganizationadmitting to membership employees of the Company.Amalgamated Watchmakers Union, Local 115, International Jew-elryWorkers Union, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 23, 1944, the Independent requested the Companyto recognize it as the exclusive bargaining representative of the em-ployees it'ivolved herein.The Company refused this request untilsuch time as the Independent was certified by the Board.On November 1, 1943, the Company and the A. F. of L. entered intoan exclusive contract covering some of the employees involved herein.Said contract provides that it shall remain in full force and effectuntil October 1, 1944.On February 1, 1944, the Company and theA. F. of L. entered into an exclusive contract covering the remainingemployees involved herein.Said contract provides that it shall remainin effect until January 31, 1945.However, the contracting partieswaive the latter agreement and do not contend that it constitutes a barto this proceeding.'A statement of the Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Independent represents a KIRK-RICH DIAL CORPORATION201substantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Independent urges that all employees at the Company's dialshop at 220 West Fifth Street, Los Angeles, California, including diecutters at the 106 West Third Street shop, but excluding foremen andadministrative office employees, constitute an appropriate unit.Theonly controversy with respect to the unit concerns the employees atthe shop at 106 West Third Street. The Company and the A. F. of L.would include the employees of that shop in the unit.The record indicates that the Company employs but one person atits 106 West Third Street shop where aircraft dials are manufacturedand radium and fluorescent applications are applied to dials.TheNovember 1, 1943, contract between the Company and the A. F. of L.covered all the employees involved,herein except the one person at thedial shop.The latter is covered by the February 1, 1944, contract. Theemployee at 106 West Third Street is paid on the same basis as theemployees at the other shop, and they all appear on a common pay rolland are under common supervision. It appears that the only reasonthe Company operates the shop at 106 West Third Street is because oflack of sufficient space at a single location.Under all the circumstanceswe find that the employee at the 106 West Third Street shop properlybelongs in a unit with the employees at the 220 West Fifth Street shop.We find that all employees at the 220 West Fifth Street and 106 WestThird Street, Los Angeles, shops of the Company, excluding adminis-trative office employees, foremen, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of, the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.The Independent requests that no election be held in the instant pro-ceeding prior to 30 days following the date of the hearing, inasmuch'The Field Examiner reported that the Independent presented 8 membership applicationcards bearing the names of persons who appear on the October 9, 1944, pay roll of theCompany.There are approximately 14 employees in the appropriate unit. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDas charges .of unfair labor practices filed by it against the Companywere only recently adjusted.2We find that it is unnecessary to rule onthe request of the Independent inasmuch as 30 days from the date ofthe hearing will have elapsed by the time any election can be held as aresult of this Decision.We shall direct that the employees eligible to vote shall be those inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,.subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor-Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations.Board Rules and Regulations-Series 3, asamended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kirk-Rich DialCorporation, Los Angeles, California, an election by secret ballot shallbe conductedas early aspossible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations-Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Los Angeles Chapter, Cali-forniaWatchmakers Union, affiliated with American Watch WorkersUnion, Independent, or by Amalgamated Watchmakers Union, Local115, International Jewelry Workers Union, A. F. of L., for the purposesof collective bargaining, or by neither.2It should be noted that the Independent has signed a waiver of said charges for thepurpose of this proceeding.